 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AUSTIN R. DAVIS, : No. 3:48cv1178
Plaintiff : (Judge Munley)
v. : (Chief Magistrate Judge Schwab)

ANDREW M. SAU._,
Commissioner of Social Security’

Defendant

 

AND NOW, to wit, this 2 day of September 2019, we have before us for
disposition Chief Magistrate Judge Susan Schwab's report and recommendation,
which proposes thet plaintiffs social security appeal be denied.

No objections to the report and recommendation have been filed, and the
time for such filing as passed. Therefore, in deciding whether to adopt the report

and recommendaticin, we must determine if a review of the record evidences

 

' At the time the case was filed, the Acting Commissioner of Social Security was
Nancy A. Berryhill, end thus, plaintiff named her as the defendant. Andrew M.
Saul became the Cc mmissioner of Social Security on June 17, 2019. See
OFFICIAL SOCIAL SECURITY WEBSITE
https://www.ssa.gov,'agency/commissioner.html (last accessed Sept. 3, 2019).
Pursuant to Rule 25/d) of the Federal Rules of Civil Procedure, as the new
Commissioner of Social Security, Andrew M. Saul is autornatically substituted for
the original defendant. FED. R.-Clv. P. 25(d).

 
 

 

 

 

plain error or manif:st injustice. FED. R. Civ. P. 72(B) 1983 Advisory Committee
Notes (“When no timnely objection is filed, the court need only satisfy itself that
there is no clear error on the face of the record to accept the recommendation’);
see also 28 U.S.C. § 636(b)(1); Sullivan v. Cuyler, 723 F.2d 1077, 1085 (3d Cir.
1983).

After a careftil review, we find neither a clear error on the face of the record
nor a manifest injustice, and therefore, we shall adopt the report and
recommendation. || is hereby ORDERED as follows:

1) The magis ‘rate judge’s report and recommendation (Doc. 12) is
ADOPTED;

2) Plaintiffs social security appeal (Doc. 1) is DENIED;

3) The Clerk >f Court is directed to ENTER judgment in favor of defendant
and against plaintif; and

3) The Clerk of Court is directed to CLOSE this case.

BY THE COURT: |
J
/) _
f i wt!

JUDGE JAM MUNLEY
United Sta istrict Court

 

 
